CANTY, J.1
Laws 1899, c. 40, is assailed as unconstitutional special legislation. So far as here material, section 1 of the act provides as follows:
“Section 1. Cities now or hereafter having over 50,000 inhabitants are hereby empowered to raise annually by taxation, independently of and in addition to other sums for school purposes, authorized by law, an amount not exceeding one and one-half (1J) mills on each dollar of the assessed valuation of taxable property within such city,” for school purposes.
St. Paul comes within the class of cities designated in the act, and on September 11, 1899, the city council of that city, under and pursuant to this act, appropriated $112,000 for the support of the public schools of the city, in addition to the amount already appropriated by the council for school purposes under the special law regulating the public schools of that city. The county auditor of Eamsey county refused to extend said sum of $112,000 upon the tax rolls of the city, and mandamus was brought to compel him to do so. The court below held said chapter 40 constitutional, and ordered the writ to issue. The auditor appeals.
The cities falling within the class at the time of'the-passage of the act and at the present time are Duluth, St. Paul, and Minneapolis. Before the passage of this act the maximum limit of annual taxation for school purposes was different in each of these three cities. The limit in Duluth was that provided by the general school law (see Sp. Laws 1891, c. 312, § 13), which was 9 mills on the dollar prior to 1899 (see G. S. 1894, § 1558), and by the amendment made to the general law by Laws 1899, c. 117, the maximum limit is now 15 mills on the dollar. The limit in St. Paul was 2J mills on the *456dollar (see Sp. Laws 1891, c. 36, § 6). The limit in Minneapolis was 4 mills on the dollar (see Sp. Laws 1885, c. 86).
Section 33 of article 4 of the constitution provides:
“The legislature shall pass no local or special law regulating the affairs of, or incorporating, erecting or changing the lines of any county, city, * * * school district, * * *. The legislature may repeal any existing special or local law, but shall not amend, extend or modify any of the same.”
Section 34 provides:
“The legislature shall provide general laws for the transaction of any business that may be prohibited by section one of this amendment, and all such laws shall be uniform in their operation throughout the state.”
The majority of the court, including myself, are of the opinion that the mills on the dollar which chapter 40 authorizes to be levied in each city of the class must be levied under and pursuant to the diverse and special acts already in force in each city; that is, the legislature has adopted three diverse and special acts as a part of chapter 40. As held in Alexander v. City of Duluth, 57 Minn. 47, 58 N. W. 866, this is unconstitutional special legislation. Counsel for respondents contend that, by reason of the provisions of section 2 of chapter 40, it cannot be held that the legislature has adopted as a part of that act all of these diverse provisions of the different general and special acts. Said section 2 reads as follows:
“This act shall be construed as an independent and separate grant of power, and shall in no wise supersede existing provisions of law for raising revenue for the support of schools, whether under general or special laws, but the powers here given may also be exercised concurrently with other powers and to provide a greater revenue for the schools within such city, limitations of power under existing laws notwithstanding.”
If this extra mill and a half are not to be levied in each city in the same manner as the other portion of the school tax in that city, then no machinery for levying it has been provided at all, no person, board, or legislative body has been designated to determine whether all or any part of such mill and a half should be levied in each or any year, and the law is inoperative for the want of means *457to carry it out. But if, in order to prevent the law from being inoperative, it should be held that the mill and a half should be levied and collected in the same manner as the other portion of the tax is levied and collected, then we have arrived at the place from which we started, and the law is no better because certain things necessary to make it operative are implied than it would be if these things were plainly expressed. Under these circumstances, the declarations of section 2, above quoted, become idle and meaningless.
Speaking for myself alone, I will say that I am also of the opinion that said chapter 40 is special legislation, and repugnant to both of these sections. In order to ascertain the maximum limit for St. Paul, it is necessary to refer to the special law regulating the public schools in that city. In order to ascertain the maximum limit for Minneapolis, it is necessary to refer to the special law regulating the public schools in that city. As applied to these two cities, chapter 40 is, in effect, two amendments, — one to each special law, — thereby preserving and perpetuating all the irregularities in the two laws. True, as applied to Duluth, chapter 40 is an amendment to the general school law, but the result of such amendment is a special law applicable to Duluth alone. Then chapter 40 is, in effect, three amendments, — one to each of the three different laws, two of which were special laws before the amendment,— and, as amended, all three are special laws. Perhaps the best proof of this is seen in the -want of uniformity in the result. If chapter 40 is held constitutional, the maximum limit in St. Paul is now 4 mills on the dollar, in Minneapolis 5£ mills, and in Duluth either 105- or 16-5- mills. Could a law which so reads be held constitutional? But it is immaterial how the law reads, such.is its effect. True, the amendment is uniform; that is, the same size patch has been put on each special law. But such uniformity in the character of the amendment — in the size of the patch — is not the test of whether the result is a general law. Such want of uniformity in the result is clearly repugnant to said section 34 of the constitution, which requires that laws passed by the legislature shall be uniform in their operation throughout the state. Again, if independent machinery, uniform in its operation, had been provided for *458levying and collecting the mill and a half in each city, the act would still be void and repugnant to said section 34, because of want of uniformity in the result. The act providing for the mill and a half would still be based on special legislation, and would be nothing more than a series of uniform amendments, or patches uniform in size, placed on each of the diverse and special acts, thereby preserving and perpetuating all the irregularity and diversity that originally existed in the different laws which were so amended.
The order appealed from is reversed, and the case remanded, with directions to dismiss the proceeding.

 BUCK, J., absent.